Citation Nr: 0918663	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-18 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for pes planus. 

3.  Entitlement to service connection for a right eye 
disability.

4.  Entitlement to service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bilateral hearing 
loss, pes planus, a right eye disability, and a personality 
disorder.  In September 2002, the RO denied the Veteran's 
claim for service connection for a nervous disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary prior to further 
disposition of the claims. 

In this case, the Veteran is incarcerated at the Wakulla 
Correctional Facility in Crawfordville, FL, serving a life 
sentence.  The Court has long held that incarcerated veterans 
are entitled to the same care and consideration given to 
their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 
191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  The 
Court has cautioned "those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement."  In 
Bolton, the Court held that a remand was necessary for VA to 
make further efforts to conduct a medical examination at the 
site of a correctional facility.  Id. at 191.

The Veteran asserts that he first experienced difficulties 
with bilateral hearing loss, bilateral pes planus, a right 
eye disability, and an acquired psychiatric disability in 
service and that he is therefore entitled to service 
connection for those disabilities.  

The Veteran attributes his current hearing loss with his 
exposure to combat simulators which he used on a consistent 
basis when assisting with basic training in Fort McClellan, 
Alabama.  The simulators gave off loud bangs and piercing 
whistles in order to replicate grenades and other weapons.  
Because his earplugs would often fall out while he was 
performing the simulations, he was exposed to the noise in 
close proximity.  The Veteran also contends that, while 
stationed in Germany, he was exposed to the noise of loud 
sirens and low-flying aircraft.  The Veteran's service 
treatment records are negative for any complaints or findings 
of hearing loss.  The Veteran contends that his post-service 
noise exposure has been minimal, including the noise of 
driving a truck, and indoor and outdoor air compressors.  He 
contends that his hearing has gotten worse since service, and 
that a physician has since stated that his kind of hearing 
loss is due to damage to the inner ear due to loud noise 
exposure.  

Next, with respect to bilateral pes planus, the Veteran's 
service treatment records reflect that, in September 1981, he 
complained of pain in his feet when running.  Examination 
revealed no swelling or discoloration.  It was noted that the 
skin on his feet was flaking.  There are no further records 
of treatment pertaining to pes planus during active service.  
The Veteran has continued to complain of painful feet since 
his separation from service.  Specifically, he contends that 
the boots issued by the correctional institution bother his 
feet, with the same sort of pain that he felt while in basic 
training.  He contends that he has complained of this 
condition to a physician while incarcerated.

With respect to a right eye disability, a review of the 
Veteran's service treatment records shows that on March 1981 
enlistment examination, his corrected visual acuity was 20/20 
in the right eye, and 20/25 in the left eye.  He was noted to 
wear corrective lenses.  In September 1981, he was fitted for 
new glasses and was noted to have a slight ambylopia in the 
right eye.  In June 1982, an accident involving hot radiator 
water resulted in burns to the Veteran's right eye, left arm, 
and chest.  Examination of the eye showed that it was red and 
irritated.  The eye was irrigated.  Follow-up records show 
that the eye healed, and the Veteran received further 
treatment for his chest burns.  The Veteran contends that he 
has been diagnosed with blindness in the right eye, which he 
feels is related to his service.  Specifically, he contends 
that he was exposed to radiation while in Germany, when he 
was working in an atomic weapons site.  He wonders if any 
possible radiation exposure affected his eye sight.  He also 
contends that the bright flashes of the lasers used during 
combat simulation in Alabama affected his eye sight, as at 
the time, he could see the bright flashes even when he closed 
his eyes.  

While the record does not show a current diagnosis of 
bilateral hearing loss, a right eye disability, or pes 
planus, the Veteran is competent to report the incurrence of 
symptoms of these disabilities during service, as these 
injuries are capable of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds 
the Veteran's testimony in this regard to be credible.  

In respect to his claim for an acquired psychiatric 
disability, the Veteran's service separation papers reflect 
that he was discharged due to a personality disorder.  His 
service treatment records reflect that on a June 1982 routine 
dental questionnaire, he stated that he had frequent 
headaches before he went to sleep at night.  He also stated 
that he had previously had psychiatric treatment.  In March 
1984, the Veteran complained of insomnia and feeling nervous.  
At that time, he was under supervision when he was suspected 
of having molested children at a public swimming pool, which 
he denied.  He described himself as a loner and stated that 
he did not associate with females.  He was not interested in 
sports and preferred to spend most of his time in the 
barracks.  He reported a loss of appetite and a tightness in 
his chest after eating.  He stated that little things were 
getting to him, which was not normal.  He was diagnosed with 
anti-social behavior disorder.  In September 1984, the 
Veteran sought counseling at the Community Mental Health 
Service.  He stated that he had joined the army to gain 
experience for a future law enforcement position.  Mental 
status examination revealed that his mood was anxious.  His 
thought process and content appeared to be normal.  He 
reported that he would only have suicidal ideations as an 
alternative to going to jail.  His insight and judgment 
appeared fair.  The impression was deferred.  In October 
1984, the Veteran was evaluated for a possible discharge from 
service.  The evaluation was based on unit reports, a 
personal interview with the Veteran, and psychological 
testing.  He was diagnosed with atypical personality disorder 
and it was recommended that he should be separated from 
service.  

Wakulla Correctional Facility records dated from August 1991 
to September 2001 reveal that the Veteran has received 
counseling in relation to the crime for which he was 
sentenced.  In September 1991 he was diagnosed with 
depressive disorder, not otherwise specified, as well as 
obsessive compulsive disorder.  He was noted to have been 
previously diagnosed with Tourette's syndrome as a child.  He 
reported that he had tried to commit suicide three times 
previously.  He reported a childhood history of physical and 
sexual abuse.  In September 2001, he was diagnosed with a 
very pronounced antisocial personality disorder.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
not yet been afforded a VA examination with respect to the 
above claims.  Because it remains unclear to the Board 
whether the Veteran's current symptoms and disabilities are 
related to his period of active service, the Board finds that 
a remand for an examination is necessary in order to fairly 
assess the merits of his claims.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As such, on remand, the RO should determine whether the 
Veteran continues to be incarcerated.  Thereafter, the RO 
must either afford him formal VA examinations, or, if that is 
not possible, coordinate efforts with the correctional 
facility to accommodate the Veteran by arranging for the 
examinations to be conducted at the correctional facility at 
which he is incarcerated to determine the etiology of his 
claimed disorders.

If it is not practically possible to have him examined at the 
correctional facility, in light of Bolton and Wood, the Board 
preliminarily finds that the appropriate VA examiners should 
review the Veteran's medical records and provide etiological 
opinions.

Additionally, it appears as though the records from Wakulla 
Correctional Facility are incomplete, as the most recent 
record is dated in September 2001, and the Veteran has 
contended since that date that he has received treatment for 
his claimed hearing loss, right eye problems, and pes planus.  
As the Veteran has suggested that there are further medical 
records relating to his claimed conditions, and such records 
are pertinent to his claims for service connection, such 
records should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, further examination of the Veteran's in-service 
duties is warranted.  The Veteran has contended that his in-
service duties contributed to his claimed disabilities, 
namely when he was stationed in Germany at an atomic weapons 
field site and when he was stationed in Alabama as part of a 
simulation training team for basic training.  The Board finds 
that a review of the Veteran's service personnel records is 
necessary to determine whether his current symptoms of 
hearing loss, right eye problems, and painful feet, are 
service related.  Additionally, these records may contain 
further information pertaining to his discharge due to a 
personality disorder.  As those records have not yet been 
associated with the claims file, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's service personnel 
records.

2.  Contact the Veteran and request that 
he provide any updated authorization 
forms necessary to allow the RO to obtain 
treatment records from the Wakulla 
Correctional Institution in 
Crawfordville, Florida, related to these 
claims.  Thereafter, the RO should 
attempt to obtain those records.  Do not 
associate duplicate records with the 
file.  

3.  If practically possible, given the 
logistics of coordination with the 
correctional facility, the Veteran should 
be afforded the following VA 
examinations.  If such examination is not 
practically possible, then the action 
requested in paragraph 2 of this remand 
should alternatively be accomplished.

The claims file must be reviewed by the 
examiners and the examination report 
should note that the claims file was 
reviewed.  The rationale for all opinions 
should be provided.

a.  Schedule the Veteran for a VA 
audiological examination.  The 
examiner should first determine 
whether a diagnosis of hearing loss 
is warranted.  The examiner should 
provide any auditory thresholds and 
speech recognition scores.  If the 
Veteran is diagnosed with hearing 
loss, the examiner should give 
opinion as to whether it is it at 
least as likely as not (50 percent 
probability or greater) that the 
current hearing loss is causally 
related to his period of active 
service, including exposure to noise 
during service.   

b.  Schedule the Veteran for an 
orthopedic examination.  The 
examiner should provide an opinion 
as to whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
current foot disability, to include 
pes planus, is related to the foot 
problems for which he complained of 
in service, including during basic 
training. 

c. Schedule the Veteran for an eye 
examination. The examiner should 
provide an opinion as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current right eye disability, is 
related to the his service.  
Specifically, the examiner should 
state whether the Veteran's current 
eye problems are related to the eye 
burn he sustained in June 1982, as 
well to his in-service duties in 
Germany at an atomic weapons site 
and in Alabama conducting weapons 
simulations.

d.  Schedule the Veteran for a VA 
psychiatric examination.  The 
examiner should specifically opine 
as to whether it is as likely as not 
(50 percent probability or greater) 
that any current psychiatric 
disorder, to include a personality 
disorder, depressive disorder, 
antisocial personality disorder, and 
obsessive compulsive disorder, are 
related to his period of active 
service.   In this regard, the 
examiner should also specifically 
comment as to whether any 
psychiatric disorder pre-existed his 
service, and, if so, was aggravated 
or permanently worsened beyond its 
natural progression by his service.  
If necessary, the examiner should 
reconcile the opinion with all other 
opinions of record.

4.  If the above examinations are not 
practically possible, the RO should 
alternatively furnish the claims file to 
appropriate examiners for a review of the 
complete file and medical opinions.  The 
examiners should give an opinion as 
directed in the sub-paragraphs a, b, c, 
and d, of paragraph 3.  The claims file 
must be reviewed by the examiners and the 
examination reports should note that the 
claims file was reviewed.  The rationale 
for all opinions should be provided.

5.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




